                                                                                  Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



CECIL MATHEWS,

                  Plaintiff,

v.                                              CASE NO. 4:16cv375-RH-CAS

JULIE JONES and
SHANNON MILLIKEN,

                  Defendants.

_____________________________/


                                ORDER OF DISMISSAL


         This prisoner civil-rights case is before the court on the magistrate judge’s

second report and recommendation, ECF No. 72, the plaintiff’s objections, ECF

No. 73, and the defendants’ response to the objections. I have reviewed de novo

the issues raised by the objections.

         The plaintiff Cecil Mathews claims that prison authorities violated the First

Amendment by blocking publications that were sent to him. The report and

recommendation correctly rejects this claim. The crucial factor is the substantial

deference due prison officials on this issue. See, e.g., Prison Legal News v. Sec’y,

Fla. Dep’t of Corr., 890 F.3d 954 (11th Cir. 2018).

Case No. 4:16cv375-RH-CAS
                                                                                  Page 2 of 3




         Mr. Mathews also says that a prisoner has a right to appeal a decision

blocking a publication. The defendants do not disagree. Mr. Mathews says this

means the appeal must be heard by someone independent from the Department of

Corrections. That is incorrect. The initial decision blocking a publication is made

at the correctional facility by a warden or by an assistant warden as the warden’s

designee. A prisoner’s appeal from the decision lies to the Department’s Literature

Review Committee at Department headquarters. A prisoner is entitled to nothing

more.

         For these reasons and those set out in the report and recommendation,

         IT IS ORDERED:

         1. The second report and recommendation is accepted and adopted as the

court’s opinion.

         2. The plaintiff’s motion for partial summary judgment, ECF No. 61, is

denied.

         3. The defendants’ motion for summary judgment, ECF No. 64, is granted.

         4. The clerk must enter judgment stating, “This action was resolved on a

summary-judgment motion. It is adjudged that the plaintiff Cecil Mathews recover

nothing on his claims against the defendants Mark S. Inch, in his capacity as

Secretary of the Florida Department of Corrections, and Shannon Milliken. The

claims are dismissed on the merits.”



Case No. 4:16cv375-RH-CAS
                                                                            Page 3 of 3




         5. The clerk must close the file.

         SO ORDERED on August 22, 2019.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No. 4:16cv375-RH-CAS
